Citation Nr: 0214801	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  98-12 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for the residuals of a 
crush injury to the 4th and 5th fingers of the left (minor) 
hand (left hand disability), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim of 
entitlement to an increased rating for his left hand 
disability, then evaluated as 20 percent disabling.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this case was initially before the Board in August 1999, 
it was remanded for further development and adjudication, 
which has been completed.  In a January 2001 rating decision, 
the RO increased the evaluation of the veteran's left hand 
disability to 30 percent, effective November 17, 1997.  
Because the 30 percent evaluation does not represent the 
maximum rating available for this disability, the veteran's 
claim seeking an increased rating for this condition remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran is right-hand dominant.

3.  The veteran's left hand disability is manifested by 
severe incomplete paralysis of the ulnar never; the 
preponderance of the evidence is against a finding of 
complete paralysis of the ulnar nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the residuals of a crush injury to the 4th and 5th fingers of 
the left (minor) hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.69, 4.124a, Diagnostic Code 8516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for his left hand 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his left hand 
disability in January 1998 and in March and September 2000.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, pursuant to the Board's August 1999 remand 
instructions, the RO attempted to obtain any records of the 
veteran's VA outpatient care but none were available, and the 
veteran has not reported receiving any private treatment for 
this condition.  As such, there is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Background

In a December 1970 rating decision, the RO granted service 
connection for neuropathy of terminal branches of the ulnar 
nerve, left, mild residuals, and residuals of fracture of 
distal phalanx of left little finger and residuals of injury 
to the 4th finger of left (minor) hand, and assigned a 20 
percent rating under Diagnostic Code 8516, effective October 
3, 1970.  In November 1997, the veteran submitted a claim for 
an increased rating for his service-connected residuals of a 
crush injury to the 4th and 5th fingers of the left (minor) 
hand.  In support of his claim for an increased rating, the 
veteran contended that his disability has worsened since his 
last rating decision.  

In January 1998, the RO afforded the veteran a VA peripheral 
nerves examination.  During the examination, the veteran 
reported the history of his left hand disability and stated 
that, since that time, he had been unable to fully use the 
index and ring fingers of his left hand.  The examiner 
reported that the veteran suffered injuries to the fingers of 
his left hand that obviously resulted in tendon damage.  The 
examination revealed that he had decreased flexion of the 
distal IP (interphalangeal) joints of the left ring finger 
and left little finger.  In addition, the veteran could not 
flex the distal joints at all and there was diminished 
flexion of the proximal IP joint although extension of the 
fingers was normal.  Further, the examiner indicated that the 
veteran had well-healed laceration scars of both fingers in 
the medial section.  A sensory examination revealed decreased 
sensation in patchy areas over the two injured fingers.  The 
examiner diagnosed the veteran as status post tendon injury 
to the fingers due to lacerations in service in 1970.

In an April 1998 rating decision, the RO confirmed and 
continued the 20 percent rating for the veteran's left hand 
disability and the veteran perfected an appeal of that 
determination.  When this matter was initially before the 
Board in August 1999, it was remanded in order to obtain any 
pertinent outstanding treatment records, and especially those 
at the Brooklyn, New York, VA Medical Center, and to afford 
the veteran a VA examination, the report of which was to 
contain findings relating to the criteria set forth in 
Diagnostic Code 8516 for evaluating the disability.  In the 
examination report, the Board also specifically instructed 
the examiner to comment on whether the veteran's incomplete 
paralysis was mild, moderate, or severe.

Consistent with the Board's remand instructions, in March 
2000, the veteran was afforded a VA peripheral nerves 
examination.  The physician noted the veteran's in-service 
medical history, including the loss of use and control of his 
left hand and its diminished sensation in cold weather.  The 
examination revealed that he had ulnar deviation of the left 
4th and 5th fingers, with wasting of the digital muscle of the 
left hand and diminished sensation to pinprick.  The 
diagnosis was post-traumatic left ulnar nerve neuropathy.

That same day, the veteran was also afforded a VA orthopedic 
examination.  That physician also discussed the pertinent 
history of the veteran's left hand disability.  In addition, 
he indicated that the veteran had a two-centimeter jagged 
deep tear of the distal phalanx of the 5th finger that 
isolated the pad on a partial pedicle, and that he was 
anesthetic in the entire distal phalanx due to an obvious 
fracture.  The examination disclosed that the veteran had 
deformities of the fingers of the left hand and post-surgical 
scars.  Range of motion testing revealed that he abducted and 
adducted his fingers slowly but completely, and that the left 
thumb touched the tips of the left index and middle fingers, 
but "missed" the left ring and middle fingers by three 
centimeters.  The diagnosis was old healed fracture of the 
left 5th metacarpal and old healed fracture of the left 
distal phalanx off the 5th finger.

Because neither March 2000 examiner had commented on the 
severity of the veteran's ulnar nerve damage, the RO 
concluded that the veteran needed to be scheduled for another 
examination in order to comply with the Board's remand 
instructions.  As such, in September 2000, he was afforded 
another VA peripheral nerves examination.  The physician 
discussed the veteran's pertinent medical history and 
reported that the veteran's cranial nerves two through twelve 
were normal.  In addition, a motor examination disclosed that 
he had weakness of abduction and adduction of the left 
fingers.  The physician also reported that the veteran had 
diminished sensation to pinprick.  The diagnosis was 
incomplete paralysis of the left ulnar nerve, which the 
examiner commented was "of a severe nature."

In further compliance with the August 1999 remand 
instructions, the RO requested records of the veteran's 
treatment at the Brooklyn, New York, VA Medical Center but 
was informed that there were none.

Based on the findings contained in the VA examination 
reports, in January 2001, the RO increased the evaluation of 
the veteran's left hand disability to 30 percent, effective 
November 17, 1997.  Finally, in an undated statement, signed 
by the veteran and received at the RO in March 2001, the 
veteran indicated that he "won" his appeal, implying that 
he was satisfied with the 30 percent evaluation.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left hand disability is currently evaluated as 
30 percent disabling for severe incomplete paralysis under 
Diagnostic Code 8516.  Diagnostic Code 8516 sets forth the 
criteria for rating disabilities involving the ulnar nerve, 
including manifestations in the ring finger and little 
finger.  Severe, incomplete paralysis of the ulnar nerve 
warrants a maximum rating of 30 percent in the minor upper 
extremity.  Under this code, a maximum evaluation of 50 
percent is warranted for complete paralysis of the ulnar 
nerve of the minor upper extremity, which is defined as being 
manifested by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  

During the course of this appeal, the veteran was afforded 
formal VA examinations in January 1998 and in March and 
September 2000.  None of these four physicians diagnosed him 
as having complete paralysis of the ulnar nerve of the minor 
upper extremity, and indeed, the veteran does not contend 
otherwise.  In fact, the neurologist who conducted the 
September 2000 VA peripheral nerves examination specifically 
diagnosed him as having severe incomplete paralysis of the 
left ulnar nerve.  Moreover, there is no evidence showing 
that the veteran has the griffin claw deformity, and again, 
the veteran does not maintain that he does, and the medical 
evidence shows that he does not.  In light of the foregoing, 
a higher rating under this code is not warranted, and as the 
RO pointed out in its January 2001 rating decision there is 
no other applicable code under which this disability could be 
evaluated that would result in a schedular higher rating.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that his left hand disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluation than that assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  There is also 
no showing that the veteran's left hand disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or that the 
disability has necessitated any inpatient care.  Further, his 
left hand condition has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 at 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased rating for the residuals of a crush injury to 
the 4th and 5th fingers of the left (minor) hand, is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

